Citation Nr: 0800566	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  99-16 317	)	DATE
	)
	)


THE ISSUE

Whether a rating decision dated February 9, 1973, or any 
subsequent rating decision thereafter through February 19, 
1992, was clearly and unmistakably erroneous by denying a 
rating in excess of 70 percent for schizophrenia, 
undifferentiated type, to include a total rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Moving party represented by:  Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Regional Office (RO) that concluded that clear and 
unmistakable error (CUE) was not present in a rating decision 
dated in October 1971 and subsequent rating actions in 
assigning evaluations for the veteran's service-connected 
psychiatric disability.

In 1971, the veteran sought service connection for a stomach 
disorder.  The matter has yet to be adjudicated by the RO.  
It is referred for consideration. 

In October 1993, the veteran requested to appear at a hearing 
at the RO.  Such hearing was scheduled to be held in January 
1994.  By written correspondence dated in February 1994, the 
veteran canceled the hearing.  Thus, no action in this regard 
is warranted.

In June 1997, the veteran requested reconsideration of his 
case based on CUE in all of the rating decisions in his 
claims folder.  In October 1998, he also stated that the RO 
made CUE in the rating decisions of February 9, 1973, and 
April 2, 1980.  In the May 1999 statement of the case, the RO 
found that there was no CUE in the rating decision dated 
October 28, 1971, or in subsequent ratings, that the evidence 
considered was properly evaluated based on the evidence then 
of record; that the veteran was advised of the decisions; 
that no decision was appealed; and that each decision became 
final.  

By decision dated in April 2001, the Board, in pertinent 
part, concluded that CUE was not present in a rating decision 
dated October 28, 1971 that denied a rating in excess of 50 
percent for schizophrenia, undifferentiated type, or a 
February 9, 1973 rating decision, and subsequent rating 
decisions, that denied a rating in excess of 70 percent for 
schizophrenia, undifferentiated type.  The veteran appealed 
this determination to the United States Court of Appeals for 
Veterans Claims (Court) which, by Order dated May 2, 2002, 
granted a Joint Motion for Partial Remand and to Stay 
Proceedings (Joint Motion).  In the Joint Motion, the Board 
was directed to have various documents in the record 
translated into English, provide adequate reasons and bases 
for its conclusions, and address whether there was CUE in the 
failure of the RO to consider a claim for a total rating 
based on individual unemployability due to service-connected 
disability.  

By a decision dated in September 2002, the Board held that 
the veteran had not raised a legally sufficient claim of CUE 
in the October 28, 1971 rating decision that denied a rating 
in excess of 50 percent for schizophrenia, undifferentiated 
type, to include a total rating based on individual 
unemployability due to service-connected disability, and 
denied the appeal.  In addition, the Board concluded that the 
veteran had not raised a legally sufficient claim of CUE in 
the February 9, 1973 rating action, or any subsequent rating 
action through December 13, 1994 that denied a rating in 
excess of 70 percent for schizophrenia, undifferentiated 
type, to include a total rating based on individual 
unemployability due to service-connected disability, and 
denied the appeal.

The veteran appealed the September 2002 Board decision to the 
Court which, by Order dated October 22, 2003, granted a Joint 
Motion for Remand on the basis that the Board denied the 
issues on appeal, rather than dismiss without prejudice, for 
failure to properly raise the CUE claims.  In a December 2004 
decision, the Board again found that the veteran had not 
raised a legally sufficient claim of CUE in the October 28, 
1971 rating decision that denied a rating in excess of 50 
percent for schizophrenia, undifferentiated type, to include 
a total rating based on individual unemployability due to 
service-connected disability, and dismissed the appeal 
without prejudice.  In addition, the Board concluded that the 
veteran had not raised a legally sufficient claim of CUE in 
the February 9, 1973 rating action, or any subsequent rating 
action through December 13, 1994, that denied a rating in 
excess of 70 percent for schizophrenia, undifferentiated 
type, to include a total rating based on individual 
unemployability due to service-connected disability, and 
dismissed the appeal without prejudice.  This decision was 
also appealed to the Court.  In a March 2007 Memorandum 
Decision, the Court vacated the December 2004 Board decision 
to the extent that it dismissed motions asserting CUE in 
rating decisions dated February 9, 1973 through February 19, 
1992, and remanded the matter back to the Board for 
development consistent with the Memorandum Decision.  
Judgment was entered in April 2007.  In light of the 
Memorandum Decision, the Board finds that the issue for 
consideration is most appropriately characterized as stated 
on the cover page of this decision.


FINDINGS OF FACT

1.  In rating actions dated February 9, 1973, April 17, 1973, 
June 26, 1975, February 3, 1977, April 4, 1977, October 11, 
1978, and August 8, 1979, the RO denied a rating in excess of 
70 percent for schizophrenia, and did not consider 
entitlement to a total rating for compensation purposes based 
on individual unemployability (TDIU).

2.  Rating actions dated in July 1974, April 1975, April 
1980, and February 1992 confirmed and continued the 70 
percent rating for schizophrenia and denied a total rating 
based on individual unemployability due to service-connected 
disability.

3.  The rating decision dated February 9, 1973, and each 
subsequent rating decision thereafter through February 19, 
1992, were consistent with the evidence of record at the 
times of the rating decisions, and represented a correct 
application of the law as in effect at those times.

4.  There is no undebatable error of fact or law in the 
February 1973 rating action or subsequent rating decisions, 
through the February 1992 rating decision, that would change 
the outcome.


CONCLUSION OF LAW

The February 9, 1973 rating action, and subsequent rating 
decisions through February 19, 1992, are not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105 (2007); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The veteran here contends that the RO committed clear and 
unmistakable error in connection with February 9, 1973 
through February 19, 1992 rating decisions.  Although the 
VCAA is generally applicable to all claims filed on or after 
the date of its enactment, it is not applicable to CUE 
claims.  In Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 
2001) the Court held that "there is nothing in the text or 
the legislative history of VCAA to indicate that VA's duties 
to assist and notify are now, for the first time, applicable 
to CUE motions."  

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday v. Principi, 14 Vet. App. 280 (2000).  
However, the Court further indicated that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Thus, 
a "claimant", as defined by 38 U.S.C.A. § 5100 (West 2002), 
cannot encompass a person seeking revision of a final 
decision based upon CUE.  As a consequence, VA's duties to 
notify and assist contained in the VCAA are not applicable to 
CUE motions.  See also 38 C.F.R. § 20.1411(c) and (d) (2007).

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claims are not subject 
to the provisions of the VCAA.  The Board hastens to point 
out that general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2007).  The veteran and 
his attorney have been accorded ample opportunity to present 
evidence and argument on this matter.  They have not pointed 
to any pertinent evidence which exists and which has not been 
associated with his VA claims folder and they have not asked 
that any additional evidence be obtained.  The Board observes 
in this connection that, in general, a CUE claim does not 
involve the submission of additional evidence apart from what 
already resides in the claims folder.  

Legal Criteria

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (2007).

The question of whether CUE is present in a prior 
determination is analyzed under a three-pronged test.  First, 
it must be determined whether either the correct facts, 
as they were known at the time, were not before the 
adjudicator (that is, more than a simple disagreement as to 
how the facts were weighed and evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  Second, the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  Third, a 
determination that there was CUE must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313).

The Court has defined CUE as administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1992).  However, the mere 
misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).

Factual Background

The service medical records are silent for a psychiatric 
disorder.

In March 1971, the RO received the veteran's application for 
service connection for a nervous disorder, and a medical 
certificate dated in March 1971 showing that the veteran had 
received treatment for complaints including insomnia, loss of 
consciousness, and the inability to understand people, or 
communicate with friends.  The diagnoses included anxiety 
reaction (rule out schizophrenic reaction).

A Department of Veterans Affairs (VA) hospital summary report 
shows that the veteran was hospitalized for 201 days from 
April to October 1971 for strange behavior, restlessness, and 
insomnia.  Although the veteran was initially not thought to 
be as severely sick as he ultimately proved to be, after 
treatment he was given a regular discharge and referred to 
the mental health clinic and work therapy on an outpatient 
basis.  The diagnosis was schizophrenic reaction, 
undifferentiated type, chronic.  

In a rating action dated October 28, 1971, the RO granted 
service connection for schizophrenic reaction, 
undifferentiated type, and assigned a 50 percent rating, 
effective from March 11, 1971.  

A VA examination report dated in December 1971 reflects that 
the veteran complained of nervous problems and being excited.  
He had obtained temporary employment.  A notation reported 
that the veteran received treatment as an outpatient at that 
facility.  The diagnosis was schizophrenia, as recorded, 
receiving treatment at the facility.

The veteran was hospitalized at a VA medical facility for 46 
days from December 1972 to January 1973.  He reported he had 
stopped his medicine two months earlier, and that since then, 
he began to feel tense, irritable, and agitated, and had 
homicidal ideation, insomnia, nightmares, and auditory 
hallucinations.  He stated that while taking medications, he 
had felt good except for his inability to work.  He reported 
that he had worked in different jobs, but he had only lasted 
for one or one and a half weeks.  He thought people were 
plotting against him and that they would kill him, so he 
ultimately would quit.  On examination, the veteran was alert 
and oriented.  His affect was flat, but his thoughts were 
organized and goal directed.  While hospitalized, the veteran 
was treated with antipsychotic medication, and group 
occupational, and recreational therapy.  Initially, no 
improvement was detected, but after a couple of weeks his 
condition improved.  The continuation of the hospitalization 
was characterized by ups and downs, but the downs were less 
frequent and less acute.  The report noted that the veteran 
was severely handicapped for vocational and occupational 
rehabilitation.  The veteran received a regular discharge on 
medication and was referred to the mental hygiene clinic for 
follow-up treatment.  The diagnosis was schizophrenia, 
chronic undifferentiated type.

In a February 9, 1973, rating action, the RO, in pertinent 
part, found that the October 28, 1971 rating decision 
contained CUE in not assigning a 100 percent rating, pursuant 
to the provisions of 38 C.F.R. § 4.29 (as in effect in 1971) 
for psychiatric hospitalization in excess of 21 days from 
April to October 1971.  The rating for schizophrenia 
reaction, undifferentiated type, was amended as follows:  50 
percent from March 11, 1971; 100 percent from April 20, 1971 
(38 C.F.R. § 4.29); 50 percent from November 1, 1971; 100 
percent from December 3, 1972 (38 C.F.R. § 4.29); and 70 
percent from February 1, 1973.  

A summary report of VA hospitalization for 48 days from 
February 1973 to March 1973 documents the veteran's 
complaints of continued restlessness in spite of medication, 
having nightmares about vampires, and being persecuted.  On 
examination, the veteran was coherent, relevant, fully 
oriented, and without any gross thought disorder.  Ideas of 
reference, persecution, and aggression were detected, and the 
veteran admitted auditory hallucinations.  The veteran's 
affect corresponded with ideation, and he was talkative, 
tinged with sadness.  He also was ambivalent towards his 
family.  Although he was well oriented in all three spheres, 
his judgment was poor and he had no insight into his 
disorder.  While hospitalized, the veteran was coherent, and 
related well to others in the ward.  He felt lonely, 
isolated, and rejected.  The veteran stated that he could not 
hold a job for an extended period of time, but he attended 
group and occupational therapy.  At discharge on medication, 
the veteran was considered to have received the maximum 
benefit, and was referred to ambulatory treatment.  

By a rating decision dated April 17, 1973, the assigned 
rating for schizophrenia reaction, undifferentiated type, was 
revised to 100 percent from February 3, 1973 (38 C.F.R. 
§ 4.29); and 70 percent effective from April 1, 1973.  

In a Statement in Support of Claim dated in December 1973, 
the veteran asserted that when he attempted to find work, he 
either was denied because he was nervous, or he would be 
fired because he used medications.  

The veteran was hospitalized at a VA medical facility for 87 
days from March to May 1974 for similar symptoms as those 
experienced in 1973.  On evaluation, the veteran was evasive 
and circumstantial.  His production of thought was logical, 
at times realistic, and centered on inner problems.  His 
content of thought included ideas of grandiosity, 
persecution, reference, and hopelessness.  He admitted to 
auditory hallucinations, ordering him to attack and destroy.  
His affect was blunted and mood denoted preoccupation.  The 
veteran was well oriented in the three spheres but his memory 
was patchy.  The diagnosis remained schizophrenia, chronic, 
undifferentiated type.  

In a July 5, 1974 rating decision, the 70 percent rating was 
confirmed and continued, except effective from March 5, 1974, 
through May 31, 1974, where the rating was increased to 100 
percent pursuant to 38 C.F.R. § 4.29.  Entitlement to a total 
rating for compensation purposes based on individual 
unemployability was denied.

The veteran was hospitalized at a VA medical facility for 30 
days from February to March 1975 when his complaints included 
that he was depressed.  The hospital summary noted no thought 
disorder, and during his admission, the veteran was tranquil, 
cooperative, and coherent.  He received regular discharge on 
medication.  

In March 1975, M.J.C.V., M.D., wrote that he had treated the 
veteran for the past year, with medication and twice a month 
individual therapy, for chronic schizophrenia.  It was 
reported that the veteran's chronic schizophrenia was 
productive of nervousness, insomnia, dreams and nightmares, 
ideas of persecution, visual and auditory hallucinations, 
depression, and suicidal ideation.  The veteran reportedly 
had difficulty relating to people and being in crowds.  He 
also reportedly had difficulty maintaining relationships, to 
include familial relationships.  The physician stated because 
of the veteran's poor nervous disorder, work and study were 
not recommended.  

In an April 29, 1975 rating decision, entitlement to a total 
rating for compensation purposes based on individual 
unemployability remained denied, and, except for the 100 
percent rating assigned from February 21, 1975, to March 31, 
1975 pursuant to 38 C.F.R. § 4.29, the 70 percent rating 
remained in effect.  The veteran's 70 percent rating was also 
continued in a June 26, 1975 rating decision, except for a 
temporary total rating pursuant to 38 C.F.R. § 4.29 for a VA 
hospitalization period from April to May 1975, where the 
diagnosis remained schizophrenia, undifferentiated type.  

From November to December 1976, for twenty days, and again in 
December 1976, for eleven days, the veteran was hospitalized 
by the VA on two separate occasions.  On the November 1976 
admission, the veteran reported poor interpersonal relations 
with his mother, irritability, and ideas of persecution and 
of reference.  He was treated with medication and 
psychotherapy.  His condition improved.  The diagnosis on 
discharge was schizophrenia, paranoid type with depressive 
features.  The veteran had the same complaints and diagnosis 
noted in the report of hospitalization in December 1976.  

A February 3, 1977 rating decision confirmed and continued 
the assigned 70 percent evaluation.  

The March 1977 VA psychiatric examination report shows that 
the veteran received Social Security disability benefits, 
that he lived with his mother, and that he did not take 
medication.  On examination, the examiner described the 
veteran as very quiet, serene, almost motionless, apathetic 
and emotionally blunted, a little communicative, 
unspontaneous though relevant, and coherent and fairly 
logical.  The veteran complained of difficulty sleeping and 
poor socialization with neighbors.  He reportedly had enemies 
that he could not identify and thought that people looked at 
him with signs of hostility.  He reported he became irritable 
and violently excited when he felt that his sibling was 
antagonizing him.  He indicated that he entertained homicidal 
thoughts and felt unhappy due to difficulty with 
concentrating.  The veteran noted he enjoyed walking about 
town and visiting solitary places in rural communities.  The 
diagnosis was schizophrenic reaction, undifferentiated type, 
moderately severe to severe.  

In an April 4, 1977 rating decision, the 70 percent 
evaluation was confirmed and continued.  

In August 1978, the veteran was hospitalized on two separate 
occasions for two and three days, respectively, on two 
separate occasions.  On the first occasion, he was admitted 
for depression, crying spells, aggressive behavior, insomnia, 
and poor interpersonal relations at home.  On admission, the 
veteran was markedly depressed, and lonely due to marital 
separation.  He was well oriented, his memory was preserved, 
and he was logical, coherent, and relevant.  Insight and 
judgment were poor.  The diagnosis was paranoid-type 
schizophrenia with depressive features.  On the second 
admission, the veteran complained of difficulty sleeping, 
anxiety, restlessness, aggressiveness, and suicidal ideas.  
An examination revealed that the veteran's production of 
thought was logical and content of thought included 
referential delusions.  Evidence of hallucinatory phenomena 
was not present, his sensorium was clear, and he was oriented 
times three.  However, his affect was inadequate, attention 
and concentration were poor, memory was grossly impaired, and 
judgment and insight were poor.  On discharge, he was 
oriented, coherent, and relevant.  The diagnosis was 
schizophrenia, undifferentiated type.  

In an October 11, 1978 rating decision, the RO confirmed and 
continued the 70 percent rating.  

On VA psychiatric examination in February 1979, the veteran 
stated that he did not work, and recalled being hospitalized 
on prior occasions because of violent behavior with suicidal 
intentions.  The examiner observed that the veteran was 
restless, and impatient to be seen and to get attention.  The 
veteran also reported that he had difficulty retaining what 
he read, that his wife had left him, and that others were 
against him.  On examination, the veteran spoke in a low-
pitched, monotonous voice, relevantly and coherently.  His 
mood was morose and his affect was blunted.  Vegetative signs 
of anxiety were moderately severe.  Production of thought was 
normal in rate, and his thinking was logical, with good 
capacity for abstractions, although circumstantial, 
tangential, and blocked.  The content of his thought revealed 
strong ambivalence in regard to his environment.  He 
expressed ideas of depersonalization and of unreality.  He 
felt influenced by hostile forces on the outside, 
exteriorizing, and projecting his inner feelings.  He also 
felt rejected and discriminated against.  The veteran 
harbored suicidal and homicidal ideas and acted out in a 
violent way.  He expressed referential ideas and delusions of 
persecution, and occasionally heard voices calling him.  His 
sensorium was intact.  His concentration ability was 
diminished, his insight was lacking, and his judgment was 
impaired.  The diagnosis was moderately severe schizophrenia, 
undifferentiated type, with mainly paranoid and depressive 
features.  

In an August 8, 1979 rating decision, the RO confirmed the 
assigned 70 percent rating.  

In February 1980, a fee basis physician wrote that he had 
treated the veteran since 1978.  The veteran's subjective 
complaints included sadness, ill humor, insomnia, nightmares, 
forgetfulness, and difficulty with concentrating, and 
tolerating noises or being aggressive in a group.  He heard 
voices calling him and ordering him to do bad things and 
thought that his neighbors talked about him and laughed at 
him.  An examination revealed that the veteran was oriented 
in person, and place, and partially oriented in time.  His 
stream of thought was coherent and relevant, and his 
production of thought was logical and realistic.  His content 
of thought included ideas of reference, persecutory 
delusions, feelings of hopelessness and worthlessness, low 
frustration tolerance, very poor control of his aggressive 
and destructive impulses, suicidal and homicidal ideation, 
and auditory hallucinations.  His mood was depressed, affect 
was blunted, memory was poor for all events, and insight and 
judgment were poor.  The diagnosis was schizophrenia 
undifferentiated type.  The psychiatrist stated that the 
veteran was not able to engage in productive activities.  His 
mental capacity did not tolerate work pressure.  

An April 2, 1980 rating decision confirmed and continued the 
70 percent evaluation and found that although the employment 
statement was considered, the evidence failed to show that 
the veteran was unable to secure gainful employment.  

In October 1991, a fee basis physician recorded the veteran's 
subjective complaints which were similar to those previously 
recorded in February 1980, except for poor relations with his 
mother.  Mental status examination revealed that the 
veteran's facial expression during the interview was of 
sadness and suspiciousness.  He was anxious, tense, and 
apprehensive.  He was oriented in person, place, and 
partially oriented in time.  His content of thought showed 
low self esteem, ideas of reference, persecutory delusions, 
feelings of hopelessness and worthlessness, low frustration 
tolerance, very poor control of his aggressive and 
destructive impulses, suicidal and homicidal ideation, 
auditory hallucinations, multiple somatizations, and 
ambivalence toward his mother.  His capacity for 
comprehension, calculation, and learning was poor.  His mood 
was depressed, affect blunted, memory was poor for all 
events, insight was poor, and judgment was poor.  The 
diagnosis was schizophrenia, undifferentiated type, chronic.  
The psychiatrist wrote that the veteran's disorder, in spite 
of 131/2 years of psychiatric treatment, had become chronic and 
permanent.  It was opined the veteran was totally and 
permanently disabled.  

In a Statement in Support of Claim dated in November 1991, 
the veteran referred to the above medical statement and 
requested that, based on it, the RO re-evaluate his case, and 
"consider for unemployability."  

On VA examination in January 1992, the examiner noted that 
the veteran was angry and poorly cooperative throughout the 
entire interview.  The veteran reported he did not take 
medication due to gastrointestinal upset.  Mental status 
examination revealed that the veteran was quite sullen and 
withdrawn.  He was annoyed with questioning, became guarded 
and poorly cooperative.  His answers were not greatly 
elaborated but they were relevant and coherent.  The content 
dealt mostly with these isolation tendencies; there was 
apparently a great deal of avoidance of other people.  He was 
referential when he spoke about others and very projective.  
He was not considered overtly delusional, did not mention 
hallucinatory experiences, and was not actively hallucinating 
during the course of the interview.  There were chronic 
feelings of emptiness, depression, poor self-esteem, 
helplessness, hopelessness and suicidal ruminations, although 
there were no active suicidal plans.  The veteran was 
irritable, ill humored, and noted to be reportedly aggressive 
when he felt pressured.  His frustration tolerance was 
described as definitely very poor.  His affect was blunted, 
and his mood was sullen and depressed.  He was oriented to 
person, place, and time.  His memory was grossly preserved, 
and his judgment and insight were very poor.  The diagnosis 
was schizophrenic disorder, residual type, with very strong 
and persistent depressive features, with a poor level of 
functioning.  

In a February 19, 1992 rating decision, the RO denied 
entitlement to an increased rating in excess of 70 percent 
and entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability.  Notice of that determination was mailed the same 
month.  The veteran did not file a timely notice of 
disagreement.  

In August 2002, a translation of several letters that had 
been associated with the claims folder in March 1975, was 
provided by an attorney from the office of the veteran's 
representative.  In a statement dated in January 1975, P.R.L. 
related that the veteran had worked in his business for eight 
weeks, but had to give up the job due to health reasons.  It 
was indicated that the veteran was obviously extremely 
nervous and that this did not permit him to carry out his 
regular duties.  A similar statement dated in January 1975 
was received from M.C.  He noted that the veteran had worked 
in his business for four weeks when he had to leave the job 
for health reasons.  

Analysis

The veteran asserts that the RO committed CUE in its failure 
to assign a rating in excess of 70 percent for schizophrenia 
in the February 1973 rating decision and all subsequent 
rating decisions, through February 19, 1992.  In addition, 
the veteran asserts that the failure to assign a total rating 
based on individual unemployability due to service-connected 
disability was due to CUE.  The Board, in accordance with the 
Court's most recent decision, concludes that the veteran's 
motion for revision in conjunction with the attorney's 
arguments are enough to satisfy the requirements of clearly 
and specifically stating the alleged clear and unmistakable 
error, or errors, of fact or law in the prior rating 
decisions, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  See Canady v. Nicholson, 20 Vet. App. 393 
(2006) (authorizing the Board to read sympathetically 
requests for revision based upon CUE).  

In order to find that a rating action was clearly and 
unmistakably erroneous, it must be concluded that the 
evidence of record at the time the ratings were assigned 
and/or confirmed was such that the only possible conclusion 
was that a higher rating, to include a total rating based on 
individual unemployability due to service-connected 
disability, was warranted.  CUE requires that error, 
otherwise prejudicial, must appear undebatably.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Such a conclusion 
cannot be reached in this case as to any rating action at 
issue.

As indicated above, only the law in effect at the time of the 
challenged decision may be taking into consideration in 
determining CUE.  See Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (a determination that there was clear and 
unmistakable error must be based on the law that existed at 
the time of the prior adjudication in question).  

The relevant schedular criteria with respect to psychiatric 
disorders have changed during the relevant time period.  
The change was effective on February 3, 1988.

On February 3, 1988, the VA Schedule for Rating 
Disabilities was amended with respect to certain 
psychiatric disorders, including psychoneurosis.  53 Fed. 
Reg. 22 (January 4, 1988).  Before that date, the VA 
Schedule for Rating Disabilities called for the following 
rating levels with respect to psychoneurotic disorders:

General Rating Formula for Psychoneurotic Disorders:                  
        The attitudes of all contacts except the most 
intimate are     	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community.  Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes 
associated with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy 
resulting in              
         profound retreat from mature behavior. 
Demonstrably              
         unable to obtain or retain employment.                              
        
        Ability to establish and maintain effective or 
favorable       		70%   
         relationships with people is seriously impaired. 
The                
         psychoneurotic symptoms are of such severity and                 
         persistence that there is pronounced impairment in 
the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable         		50%   
         relationships with people is substantially 
impaired. By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced 
as to              
         result in severe industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9405 (1987) .

On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:

General Rating Formula for Psychoneurotic Disorders:                     
        The attitudes of all contacts except the most 
intimate are            	100%   
         so adversely affected as to result in virtual 
isolation             
         in the community.  Totally incapacitating 
psychoneurotic,            
         symptoms bordering on gross repudiation of reality 
with             
         disturbed thought or behavioral processes 
associated with           
         almost all daily activities such as fantasy, 
confusion,             
         panic and explosions of aggressive energy 
resulting in              
         profound retreat from mature behavior. 
Demonstrably                 
         unable to obtain or retain employment.
                              
        Ability to establish and maintain effective or 
favorable                  	70%   
         relationships with people is severely impaired. 
The                 
         psychoneurotic symptoms are of such severity and                    
         persistence that there is severe impairment in the                  
         ability to obtain or retain employment.
                             
        Ability to establish or maintain effective or 
favorable                      	50%   
         relationships with people is considerably 
impaired. By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced 
as to              
         result in considerable industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9405 (1995).

Words such as "mild", "considerable" and "severe" were 
not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. 4.6 (2007).  

The purpose of the 1988 change in the VA Schedule for Rating 
Disabilities was to provide consistency in describing social 
and industrial impairment in each of the categories of mental 
disabilities.  VAOPGCPREC 7-89.  The effect of the change was 
that the new rating criteria were more favorable to veterans.  
See Clark v. Derwinski, 2 Vet. App. 166, 169 (1992) (" . . . 
the new rating criteria are most favorable to appellant.").

With respect to the allegation that the failure to consider a 
claim for a total rating based on individual unemployability 
due to service-connected disability was CUE, the Board points 
out that, in fact, the RO did consider such a claim on a 
number of occasions.  A claim for TDIU was denied by the RO 
in rating decisions dated in July 1974, April 1975 and 
February 1992.  The veteran did not appeal any of these 
determinations.  Moreover, the RO correctly applied 38 C.F.R. 
§ 4.16 in evaluating the veteran's claim for a total rating 
based on individual unemployability due to service-connected 
disability.  The fact that the claims were denied, does not 
establish that the rating actions contained CUE.  The 
adjudication of the claim is a question of rating judgment, 
which is not subject of CUE.  

In this case, the rating determinations show that the RO 
reviewed the medical evidence of record and applied 
applicable law and regulations from 1971 through 1994.  
Regarding the veteran's assertions that VA hospitalization 
reports as well as a medical opinion submitted in February 
1980 established that he was unemployable due to 
schizophrenia, the Board notes that the medical reports also 
show that the veteran continued to attend occupational 
therapy and that his schizophrenia was no more than 
moderately severe to severe.  Although medical records from 
1972 through 1979 note difficulty with employment, in 
February 1980, the veteran's fee basis physician's report 
indicates that objective findings showed that the veteran was 
oriented in person, place, and partially in time; that his 
stream of thought was coherent and relevant; and that his 
production of thought was logical and realistic.  The Board 
points out that this opinion was specifically considered in 
the April 1980 rating action that denied a total rating based 
on individual unemployability due to service-connected 
disability.  

Also in October 1991, the physician opined that the veteran 
was totally and permanently disabled, but on VA examination 
in January 1992, the veteran remained oriented times three, 
and he was not overtly delusional or hallucinatory.  His 
answers were relevant and coherent.  Definitive evidence of 
active psychotic manifestations of such extent, severity, 
depth, persistence, and bizarreness productive of complete 
industrial impairment was not shown.  Thus, given the 
positive and negative evidence of record, it is impossible 
for the veteran to succeed in showing that the RO 
determinations from 1973 through 1992 would have been 
manifestly different.  Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  Because it is not absolutely clear that a different 
result would have ensued, to include an award of TDIU, in any 
rating action at issue, the error complained of cannot be, 
ipso facto, clear and unmistakable.  See Crippen v. Brown, 9 
Vet. App. 412, 418 (1996); Eddy v. Brown, 9 Vet. App. 52, 57 
(1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc); 64 Fed. 
Reg. 2135-36 (1999); see generally 38 C.F.R §§ 20.1400-
20.1410 (2003).  To the extent that the veteran's claim 
encompasses a request for a reweighing of the evidence, such 
is impermissible for a clear and unmistakable error claim.  
Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 
Vet. App. 242 (1994).  

In addition, the February 1973 rating decision, and 
subsequent rating decisions through February 1992, did not 
involve an incorrect application of law.  In concluding that 
the record contained clear evidence showing that veteran's 
service-connected schizophrenia was not of such severity as 
to preclude employability, the Board considered the proper 
legal standard.  The appellant has not provided any evidence 
demonstrating that the RO misapplied the standards for 
granting TDIU in accordance with 38 C.F.R. § 4.16.  The 
medical evidence of record clearly indicated that the veteran 
was not precluded from gainful employment, as his symptoms 
clearly improved with medication and treatment.  Moreover, 
the medical evidence indicated that the veteran repeatedly 
reported that he quit his jobs, and that there was no 
evidence that potential or actual employers did not hire or 
retain him due to his schizophrenia.  More significantly, for 
the period from January 1989 through July 1993, 38 C.F.R. 
§ 4.16 required a 100 percent disability for a mental 
disorder in order to find that a veteran was entitled to a 
TDIU.  However, during this time period, the medical evidence 
clearly demonstrates that the veteran did not have totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes, resulting in a profound retreat from mature 
behavior in accordance with the rating criteria.  See 38 
C.F.R. § 4.132, Diagnostic Code 9405 (1987 & 1995).  As such, 
reasonable minds could differ as to the appellant's 
employability, and there is no CUE in the February 1973 
rating decision, or subsequent rating decisions through 
February 1992.  


ORDER

The claim of CUE in the February 9, 1973, or any subsequent 
rating decision through February 19, 1992, which denied a 
rating in excess of 70 percent for schizophrenia, 
undifferentiated type, to include a total rating based on 
individual unemployability due to service-connected 
disability, is denied.




                       
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



